DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 24 January 2022, is acknowledged.  Claims 2-5, 8, and 25-42 have been cancelled.  Claims 1, 6, 7, 9, 12, 14, 15, 17, 19, 20, 23, and 46 have been amended.  No claims have been added.  Claims 1, 6, 7, 9-24, and 43-48 are pending.

Applicant’s election without traverse of the TAA presentation inducer construct comprising v18529 (SEQ ID NOS: 60, 28, and 37) is acknowledged.  Table 2, p. 79 indicates that v18529 comprises an anti-DEC-205 (3G9) Fab linked to an anti-HER2 (pertuzumab) scFv by a heterodimeric Fc that has FcA=T350V_L351Y_F405A_Y407V and FcB=T350V_T366L_K392L-T394W (per [00233]) and in which both chains of the Fc comprise L234A_L235A_D265S substitutions to decrease FcgR binding.

Claims 43-45 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.

Claims 1, 6, 7, 9-24, and 46-48 are under consideration.

Information Disclosure Statement
The information disclosure statement filed 17 March 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Priority
It is noted that the PCT application for which this application is a national stage entry includes a priority claim that has not been made in the application date sheet for the instant application.  Accordingly, the effective filing date of the instant application is considered to be the filing date of PCT/CA2018/050401; i.e., 29 March 2018.  

Specification
The disclosure is objected to because the Brief Description of the Drawings for Figure 8 does not include a description of Fig. 8A and Fig. 8B.  Appropriate correction is required.  

Claim Objections
Claims 47 and 48 are objected to for the following informality: “SEQ ID Nos:” should be “SEQ ID NOS:”.  Appropriate correction is required.  



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 48, the parentheticals render the claim indefinite because it is unclear whether the limitation contained within the parentheticals are part of the claimed invention.  See MPEP § 2173.05(d).  If Applicant intends that the parentheticals define the construct, it is suggested that the claim be revised to recite that the “construct comprises v18529, which comprises SEQ ID NOS: 60, 28, and 37, or comprises v22151, which comprises SEQ ID NOS: 96, 72, and 114.  Appropriate correction is required.  







The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 7, 9-24, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
  
Scope of the claimed genus
Independent claim 1 is drawn to any construct that comprises a component that binds at least one innate stimulatory receptor (ISR) that is either a C-type lectin receptor, a member of the tumor necrosis factor receptor family, or a lipoprotein receptor linked to a component that binds at least one tumor-associated antigen (TAA) physically associated with tumor cell-derived material, wherein the components are linked together, and wherein the construct has the function of inducing a polyclonal T cell response to one or more other tumor-associated antigens.  That is, the construct binds a first TAA but must also have the function of inducing a response to other TAAs present in the tumor cell-derived material.  Of the dependent claims, claim 17 limits the structure of the binding components to a bispecific antibody and dependent claims 46-48 limit the construct to antigen binding domains that, in claim 48, include the elected species in which a scFv and Fab are linked via an Fc domain.  Dependent claim 16 limits the construct of claim 1 to one in which the components are directly linked via an Fc domain.

State of the Relevant Art
At the time of filing of the claimed invention in 2017/2018, a variety of constructs that comprises components that bound two different antigens, one of which was a tumor antigen, were well known in the art.  Brinkmann & Kontermann, MABS 9:182-212 (2017) (IDS) provide a review of the art at the time, with the building blocks for such constructs illustrated in Figure 1 and examples of various specific constructs illustrated in Figure 2.  But despite the plethora of 
Regarding the target of the ISR binding component, C-type lectin receptors and members of the tumor necrosis factor receptor (TNFR) family were known in the art to each be composed of a multitude of individual members within the family with distinct properties.  E.g., reviewed in E. Chiffoleay Front. Immunol. Doi: 10.3389/fimmu.2018.00227 (2018) (PTO-892); Sonar & Lal, Front. Immunol. Doi: 10.3389/fimmu.2015.00364 (2015) (PTO-892); Dostert et al., Physiol Rev. DOI: 10.1152/physrev.00045.2017 (2018) (PTO-892).  Accordingly, even when the binding construct is limited to an antibody or antigen binding domain, an extremely large number of potential components with different structures and different functional properties are encompassed by the claims.  
Lastly, the prior art taught bispecific constructs that comprised both at least one innate stimulatory receptor (ISR)-binding construct that binds to an ISR on an antigen presenting cell that is a member of the tumor necrosis factor receptor superfamily and a second component that is at least one tumor associated antigen (TAA)-binding construct that binds directly to a first TAA that is physically associated with tumor cell-derived material, but those constructs did not appear to possess the function of inducing a polyclonal T cell response to one or more other TAAs.  Specifically, WO2017205738 (IDS) at [0308] teaches constructs that bind both 4-1BB (an ISR that is a member of the tumor necrosis factor receptor family) and mesothelin (a tumor antigen that, when expressed on CT-26, a colon carcinoma cell, is a tumor antigen physically associated with tumor cell-derived material containing other tumor antigens) but does not report that the construct of formula 1 (a scFv or Fab linked via a hinge-Fc-linker to a scFv, see [0080] induced a polyclonal T cell response to one or more other TAAs expressed by the CT26 cells .  Additional constructs binding other TAA are taught at [0309]-[0311] are also taught, as are construct in which the ISR-binding component binds the tumor necrosis factor receptor family member CD40 at [00314]-[0315].  In addition, when the antibody domains were arranged as in Figure 2A (DVD-Ig format), the 4-1BBxmesothelin specific construct did not even show tumor specific T cell activation.  
Overall, at the time the invention was made, the level of skill for preparing constructs that bound target antigens of interest and then selecting those with desired functional enable the skilled artisan to identify constructs with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).  Absent a conserved structure that either the specification or the art demonstrated predictably conferred a recited function, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what a binding construct with a particular set of functional properties would look like structurally.

Summary of Species disclosed in the original specification 
The Specification describes constructs that comprise a component that binds at least one innate stimulatory receptor (ISR) and a component that binds at least one tumor-associated antigen (TAA) that are linked together, and wherein the ISR that is bound is either a C-type lectin receptor, a member of the tumor necrosis factor receptor family, or a lipoprotein receptor.  Examples of potential construct formats are shown in Figures 2 and 3, and Tables 2, 4, 7, have multiple examples of constructs that comprise scFv, Fab, and the lipoprotein ligand calreticulin as the two binding components.  Table 8 has additional constructs with multiple valencies.  Example 8/Fig 6 shows binding of various constructs to TAA for all constructs tested.  Example 9/Fig 7 shows binding of constructs in which the TAA is mesothelin.  Additionally, Example 10/Fig 8 shows constructs in which the ISR-binding component is calreticulin (CRT), but this example only shows that an anti-CRT antibody can detect the construct.  Example 11/Fig 9 tests induction of tumor phagocytosis for specific HER2xCD40, HER2xDEC205, and 
It is acknowledged that Applicant has prepared a number of constructs that bind both a TAA and an ISR.  But, none of these constructs comprise alternative scaffolds such as a DARPin, an affibody, a fynomer, etc., as proposed in [0071] of the Specification and encompassed by the breadth of independent claim 1.  And while alternate linkages have been prepared, none of the constructs with the functional activity required by claim 1 are linked in any way other than directly via a dimerizing Fc.  Additionally, the only lipoprotein receptor binding domain exemplified is the ligand calreticulin.  And while constructs containing both scFv and Fab components have been described, those that have the functional activity required by claim 1 are linked in only a limited number of ways and comprise binding sites from a limited number 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Here, as noted, the limited number of species with the recited function that have been described encompass only a limited sample of the plethora of structures encompassed by the claims.  Thus, while applicant has described several species within the genus, the genus is very large and the limited number of species that have been described therefore cannot be considered representative of the genus.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Claim 48, which includes a recitation of the elected species (construct v18529) as one of two alternatives, is included in the rejection because the elected species does not appear to have the functional property required by the independent claim.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional 

For all of the reasons presented above, one of skill in the art would not know which of the countless other constructs encompassed by the claims that meet the highly general structural requirements of the claims would also be able to induce a polyclonal T cell response to one or more other TAAs.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of TAA presentation inducer constructs as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 depends ultimately from claim 1, which recites the functional requirement that the TAA presentation inducer construct functions to induce a polyclonal T cell response to one or more other TAAs.  But the specification does not establish that construct v18529 has the recited function and, for the reasons discussed in the rejection under 35 U.S.C. 112(a), that function would not be expected to necessarily be present in the recited construct.  Accordingly, because claim 48 includes a construct that does not necessarily possess a function required by claim 1, claim 48 does not require all of the limitations of a claim from which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.




Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JESSICA H ROARK/Primary Examiner, Art Unit 1643